Broyles, C. J.
1. “One who deals with a special agent is chargeable with notice of the extent of the latter’s authority; and if such agent makes a settlement not within the scope of his agency, the settlement is not binding upon the principal.” Baldwin Fertilizer Co. v. Thompson, 106 Ga. 480 (32 S. E. 591).
2. “A principal is not bound or affected by the unauthorized acts of a special agent with limited powers, unless he ratifies the same.” Phoenix Insurance Co. v. Gray, 107 Ga. 110 (4) (32 S. E. 948).
3. In the instant ease the transactions of the special agent of the defendant corporation with the plaintiff (the transactions occurring after the plaintiff’s written application to the defendant to purchase an automobile had been rejected by the defendant, and the “earnest money” deposited by the plaintiff had been returned to him by the defendant) were without the scope of his agency and were not ratified by his principal.
4. It follows that the verdict in favor of the plaintiff was contrary to law, and that the court erred in overruling the certiorari.

Judgment reversed.


Luke and Bloodworth, JJ., concur.